Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants' amendment of the claims, filed on 07/20/2021 under AFCP2.0, in response to the rejection of claims 1, 3-18, 22-29 from the final office action, mailed on 04/29/2021, by amending claims 1, 9, 11-12, 23 and canceling claims 10, 18, is acknowledged.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In the application, the CLAIMS have been amended as followings:
Claim 1, line 18, “a second gas supplying unit configured to supply gas to the active space, wherein” has been replaced with -- a second gas supplying unit configured to supply gas to the active space, wherein: --.

Claim 22, line 1, “A substrate processing system, in combination with the substrate processing device of claim 1” has been replaced with -- A substrate processing system, comprising the substrate processing device of claim 1 --.

Authorization for this examiner’s amendment was given in a telephone interview with Max Moskowitz on 07/22/2021.

Allowable Subject Matter
Claims 1, 3-9, 11-17, and 21-29 are allowable.

The following is an examiner’s statement of reasons for allowance:
The cited references US 20060165904, 6413317, 20080017114, 20080178810, 20030218456 and JP 2011-204944 do not fairly teach the claimed “A substrate processing device comprising: a substrate holding table including a first upper surface on which a substrate is placed and a side surface; an ultraviolet irradiator disposed above the substrate placed on the first upper surface of the substrate holding table; a table mover is configured to move the substrate holding table from a second position farther from the ultraviolet irradiator to a first position comparatively closer to the ultraviolet irradiator, to form an active space between the ultraviolet irradiator and the substrate holding table and a non-active space at a position below the substrate holding table, wherein ultraviolet light irradiated from the ultraviolet irradiator acts on the substrate placed on the substrate holding table through the active space, a tubular member surrounding the entire side surface of the substrate holding table when the substrate holding table is at the first position, and forming a ring space, which communicates with the active space and the non-active space, the ring space being defined between the tubular member and the side surface of the substrate holding table; .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718